: Case 1:20-mj- -00036- GMH Document 5 Filed 03/04/20 Page 1. of 1.

i -)
; Ay {|

AO 442 (Rev. 01/09) Arrest Warrant ew Jie )G Wi (A, seal
— i ia

UNITED STATES DISTRICT COURT

oo

for the “9 ts)

Ol sas

District of Columbia Pr

tat 7

4 Ln

oe . . as

United States of America = a

¥: ) Case: 20-mj-00036 ro

) Assigned To : Judge G. Michael Harvey noe?

Mariam Taha Thompson ) Assign. Date : 2/26/2020 “I
)
)

Description: COMPLAINT W/ARREST WARRAEE oe fa
S

 

Defendant ie T iL ips D

ARREST WARRANT
MAR 0 4 2020

To: é ized law enforcement officer ae
lo Any authorized law enforcement officet Clerk, U.S. District & Bankruptcy
Courts for the District of Columbla

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Mariam Taha Thompson

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment O Superseding Indictment O Information (1 Superseding Information ris Complaint

(1 Probation Violation Petition Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:
See attached affidavit.

Date: ot 3 fr

City and state: | Washington, DC

 

___ Magistrate Judge G. Michael Harvey

Printed name and title

 

Return

 

Th! . . ‘ Jib a ee x “ ss
This warrant was received on (date) ‘ 4-202 = , and the person was arrested on (date) + = 202 Gc
at (city and state) Q&S sy t neybor L > jC

Arresting officer's signature

 Tesiee, ie Where , Sacral a, Ait

Printed name and fi

 

 

 
